DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 16, 2021 has been entered.  Claims 7 and 8 are cancelled, leaving claims 1-6 and 9-11 pending in this application.
The amendment to the claims and drawings have overcome the objections to the drawings and rejections to the claims under 35 U.S.C. 112, as presented in the prior office action mailed March 16, 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jhongwoo Peck on November 8, 2021.
The application has been amended as follows: 
Claim 9, Line 30, replace “the physical block of the non-volatile memory” with “a
Claim 9, Line 33, replace “a resetting condition is affirmative if the logical address of the data…” with “a resetting condition is affirmative when the logical address of the data…”
Claim 9, Line 46, replace “the selected register” with “the second register”. 

Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 9 have been amended to incorporate the subject matter previously recited in claims 7 and 8, which was indicated to contain allowable subject matter, as discussed in the prior office action.  While examiner notes that the language of claim 9 is not exactly identical to claims 7 and 8, omitting the selecting limitation, both claim 1 and claim 9 still require the reversal of settings for the first and second registers, which was the key limitation identified to be allowable.  An updated search of the art did not yield any references that could render the claim limitations obvious, leading to a determination of allowance.
The dependent claims are allowed for dependence on either claim 1 or 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.D.H./Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139